129 Nev., Advance Opinion 6,2_
       IN THE SUPREME COURT OF THE STATE OF NEVADA


ALEX LOEB, DERIVATIVELY ON                         No. 60242
BEHALF OF UNIVERSAL TRAVEL
GROUP,
Petitioner,
vs.
THE FIRST JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CARSON CITY, AND THE
HONORABLE JAMES TODD RUSSELL,
DISTRICT JUDGE,
Respondents,
   and
JIANGPING JIANG; JING XIE, HUJIE
GAO; JIDUAN YUAN; LIZONG WANG;
WENBIN AN; LAWRENCE LEE;
YIZHAO ZHANG; LIQUAN WANG; AND
UNIVERSAL TRAVEL GROUP, A
NEVADA CORPORATION,
Real Parties in Interest.



            Original petition for a writ of prohibition or mandamus
challenging a district court order denying a motion to serve individual
defendants by publication.
           Petition denied.


The O'Mara Law Firm, P.C., and David C. O'Mara, Reno; Robbins Umeda
LLP and Kevin Seely and Christopher L. Walters, San Diego, California,
for Petitioners.
McDonald Carano Wilson LLP and Matthew C. Addison, Reno; Katten
Muchin Rosenman LLP and Richard H. Zelichov, Los Angeles, California;
Katten Muchin Rosenman LLP and Bruce G. Vanyo, New York, New York,
for Real Parties in Interest.



BEFORE THE COURT EN BANC.

                                OPINION


By the Court, HARDESTY, J.:
            The Hague Convention on Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters (the Hague
Convention) 1 sets forth the procedures to be followed when "there is
occasion to transmit a judicial. . . document for service abroad." Hague
Convention art. 1, Nov. 15, 1965, 20 U.S.T. 361. Under the terms of the
Hague Convention, a party in a foreign country may be served (1)
"through the central authority of the receiving country," (2) "through
diplomatic or consular agents that the receiving country considers non-
objectionable," or (3) "by any method permitted by the internal law of the
receiving country." Dahya v. Second Judicial Dist. Court, 117 Nev. 208,
212, 19 P.3d 239, 242 (2001) (internal quotation marks omitted) (citing
Hague Convention art. 5, 8-11, 19, 20 U.S.T. at 362-65).
            In Nevada, NRCP 4(e)(1) permits service on a defendant who
resides outside of this state by publishing the summons in a Nevada
newspaper and mailing a copy of the summons and complaint to the

      1 Because  several different treaties have been signed at Hague
Conventions, we note that the term "the Hague Convention" in this
opinion refers specifically to the Hague Service Convention.



                                     2
defendant's residence, if it is known. In this proceeding, we are asked to
decide whether a party residing outside of the United States whose foreign
address is known may be served by publication pursuant to NRCP
4(e)(1)(i) and (iii), rather than under the terms of the Hague Convention.
Based on the plain language of the applicable provisions, we conclude that
a party residing outside of the United States whose address is known must
be served according to the terms of the Hague Convention, and we deny
the petition.
                                     FACTS
                This writ petition arises from a shareholder derivative suit
brought by petitioner Alex Loeb on behalf of real party in interest
Universal Travel Group, a company incorporated in Nevada, against the
officers and directors of Universal Travel Group, real parties in interest
Jiangping Jiang, Jing Xie, fluke Gao, Jiduan Yuan, Lizong Wang, Wenbin
An, Lawrence Lee, Yizhao Zhang, and Liquan Wang (collectively, the
Jiang parties). The Jiang parties all reside in China. After filing the
complaint, Loeb unsuccessfully attempted to locate the Jiang parties in
Nevada and subsequently sought their addresses from Universal Travel
Group, which initially refused to disclose the addresses. Universal Travel
Group also declined to accept service on behalf of the Jiang parties. As a
result, Loeb moved the district court pursuant to NRCP 4(e)(1) to permit
service by publication. Universal Travel Group opposed Loeb's motion,
arguing that he was required to comply with the terms of the Hague
Convention, which would not permit service by publication under the
circumstances of this case.
                After Loeb filed his motion to permit service by publication,
Universal Travel Group's counsel provided Loeb with the Jiang parties'
addresses in China. Thereafter, the district court denied Loeb's motion to

                                        3
                permit service by publication on the ground that such service is not
                allowed by the Hague Convention when a defendant's address is known.
                Thus, the district court ordered Loeb to serve the Jiang parties in
                compliance with the terms of the Hague Convention. 2 This petition for a
                writ of mandamus or prohibition followed. While Loeb concedes that he
                never mailed copies of the summons or complaint to the Jiang parties in
                China, he argues that the terms of the Hague Convention do not apply
                because the mailing of the summons and complaint under NRCP 4(e)(1)(i)
                and (iii) is not an element of service.
                                                 DISCUSSION
                                "A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station or to control an arbitrary or capricious exercise of discretion." 3
                Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197,
                179 P.3d 556, 558 (2008) (footnotes omitted); see also NRS 34.160.

                      2 Prior
                            to the district court issuing its order, Universal Travel Group
                provided Loeb with addresses in China for all of the Jiang parties except
                for Yizhao Zhang. The district court thus directed Universal Travel Group
                to provide Zhang's address to Loeb as well, or it would permit service by
                publication upon Zhang if Zhang's address could not be provided. At oral
                argument before this court, Loeb acknowledged that Universal Travel
                Group provided him with Zhang's address after the district court issued its
                order.

                      3 Because  Loeb argues that the district court was required to grant
                his motion for service by publication, rather than that the court lacked
                jurisdiction to enter the order regarding service, a writ of prohibition is
                not the appropriate vehicle for considering whether Loeb is entitled to
                extraordinary relief. See NRS 34.320 (explaining that a writ of prohibition
                is available to arrest district court proceedings when the district court acts
                without or in excess of its jurisdiction); see also Smith v. Eighth Judicial
                Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (same).

SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A
                Generally, writ relief is not appropriate if the petitioner has a speedy and
                adequate legal remedy. See NRS 34.170; Mineral Cnty. v. State, Dep't of
                Conservation & Natural Res., 117 Nev. 235, 243, 20 P.3d 800, 805 (2001).
                This court may consider a petition for extraordinary relief if "an important
                issue of law needs clarification and public policy is served by this court's
                invocation of its original jurisdiction." Mineral Cnty., 117 Nev. at 243, 20
                P.3d at 805 (internal quotations omitted). This case presents an
                important issue of law that needs clarification, specifically, whether a
                party residing outside of the United States may be served by publication
                pursuant to NRCP 4(e)(1)(i) and (iii), rather than under the terms of the
                Hague Convention, when the party's address is known. And in light of the
                early stage of the proceedings and the need for efficient judicial
                administration, an appeal would not be a speedy and adequate legal
                remedy in this case. See Int'l Game Tech., 124 Nev. at 198, 179 P.3d at
                559. As a result, we will exercise our discretion to entertain this writ
                petition. See Mineral Cnty., 117 Nev. at 243, 20 P.3d at 805.
                Loeb must comply with the terms of the Hague Convention to properly
                effectuate service of process on the Jiang parties
                            Interpretation of an international treaty is a question of law
                that we review de novo. Garcia v. State, 117 Nev. 124, 127, 17 P.3d 994,
                996 (2001). Nevada's Rules of Civil Procedure are subject to the same
                rules of interpretation as statutes.   Webb v. Clark Cnty. Sch. Dist., 125
Nev. 611, 618, 218 P.3d 1239, 1244 (2009). Statutory interpretation is also
                a question of law subject to de novo review.       Consipio Holding, BV v.
                Carlberg, 128 Nev. , , 282 P.3d 751, 756 (2012). When a statute's
                language is plain and unambiguous, this court will give that language its
                ordinary meaning. Id.


SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
            The purpose of the Hague Convention is to facilitate service of
process on defendants who are located outside of the United States. 4
Hague Convention pmbl., 20 U.S.T. at 362. The Hague Convention only
applies when the address of the person to be served is known.    Id. art. 1,
20 U.S.T. at 362. Under the Hague Convention, "[s]ervice of process refers
to a formal delivery of documents that is legally sufficient to charge the
defendant with notice of a pending action," as determined by the otherwise
applicable state rules governing the method of service.   Volkswagenwerk
Aktiengesellschaft v. Schlunk, 486 U.S. 694, 700 (1988). In other words,
the Hague Convention applies if the state's service rules require "the
transmittal of documents abroad" in order for service to be deemed
complete. Id. Conversely, it does not apply if service of process is "valid
and complete" domestically under the applicable state rules, so long as the
service satisfies due process. Id. at 707.
              If the Hague Convention applies, any inconsistent state law
methods of service are preempted. Id. at 699; Dahya, 117 Nev. at 211, 19
P.3d at 242. Under the terms of the Hague Convention, a party residing
in a foreign country may be served in three ways: (1) by sending service
"through the central authority of the receiving country," (2) by sending
service "through diplomatic or consular agents that the receiving country
considers 'non-objectionable," or (3) by serving the party in any other
"method permitted by the internal law of the receiving country." Dahya v.




      4Both  the U.S. and China are signatories to the Hague Convention.
See The Hague Convention Relative to the Service Abroad of Judicial and
Extrajudicial Documents, Nov. 15, 1965, 20 U.S.T. 361.



                                       6
                       Second Judicial Dist. Court, 117 Nev. 208, 212, 19 P.3d 239, 242 (2001)
                       (quoting 20 U.S.T. 361 at art. 8-11). 5
                                   Here, it is undisputed that the Jiang parties reside outside of
                       the United States and that Loeb knows their addresses in China. As a
                       result, the question that follows is whether, under these circumstances,
                       Nevada law requires judicial documents to be transmitted abroad in order
                       for service to be complete. See Hague Convention art. 1, 20 U.S.T. at 362;
                       see also Volkswagenwerk, 486 U.S. at 699. If the laws of this state do
                       require transmittal abroad, then the Hague Convention applies.
                                   Neither party disputes that the summons and complaint are
                       "judicial documents" within the scope of the Hague Convention.           See
                       Black's Law Dictionary 923 (9th ed. 2009) (providing that a judicial
                       document is "[a] court-filed paper that. . . has been both relevant to the
                       judicial function and useful in the judicial process"). Loeb argues that
                       service under NRCP 4(e)(1) is complete upon the act of publication and
                       that the mailing of the summons and complaint to the defendant's address
                       is merely "follow up" to the act of service. Thus, he argues that the
                       mailing requirement does not implicate the Hague Convention.


                             5 Loeb  does not argue, and we do not decide, whether service of
                       process by publication would be permissible under either the Hague
                       Convention or applicable Chinese law. However, we note that service by
                       publication may only be done in China when the party's address is
                       unknown or service cannot be effected in any other authorized manner.
                       Civil Procedure Law (promulgated by the Standing Comm. Nat'l People's
                       Cong., August 31, 2012, effective January 1, 2013), art. 92. Other
                       authorized manners of service in China include: (1) personal service on a
                       party or its delegated representative, (2) service at the party's residence,
                       and (3) service via a court or the internal Chinese mail system. Id. art. 85-
                       88.

SUPREME COURT
        OF
     NEVADA
                                                                 7
(0) 1947A     arf:V.
            Under NRCP 4(e)(1)(i), a plaintiff may serve process on any
party who "resides out of the state," who "cannot, after due diligence, be
found within the state," or who "seeks to avoid the service of summons" by
publishing the summons in a Nevada newspaper. When a plaintiff serves
a party by publication and the party's address is known, a copy of the
summons and complaint must also "be deposited in the post office, [and]
directed to the person to be served at the person's place of residence."
NRCP 4(e)(1)(iii). If the address is known, service is not complete until
"the expiration of 4 weeks from such [mailing]." Id.
            Loeb's interpretation of the rule is contrary to its plain
language. Under NRCP 4(e)(1)(iii), if the defendant's address is known,
the party serving process must both complete publication and mail the
documents to the defendant's address. Service is not complete based on
the publication alone. Indeed, the necessity of the mailing is reflected in
the portion of the rule providing that service is not complete until four
weeks after a copy of the summons and complaint is deposited in the post
office. See NRCP 4(e)(1)(iii). Thus, if a defendant whose address is known
resides outside of the United States, the summons and complaint must be
transmitted abroad in order for service to be effective, triggering the
requirement that the party serving process comply with the provisions of
the Hague Convention. 6 See Hague Convention art. 1, 20 U.S.T. at 362.



      6 Because  the language of these provisions is plain and unambiguous,
it is not necessary to resort to the rules of construction or other sources to
interpret its meaning. Nevertheless, we note that our interpretation is
supported by extrajurisdictional authority requiring a party to mail a
document abroad in addition to performing an act of service domestically
in order to complete service on a defendant residing outside of the United
States. See, e.g., Froland v. Yamaha Motor Co., 296 F. Supp. 2d 1004,
                                                      continued on next page...

                                       8
                              In summation, the plain language of NRCP 4(e)(1)(iii) requires
                a party serving process by publication to mail the summons and complaint
                to any defendant whose address is known. Thus, as Loeb knows the Jiang
                parties' addresses, we conclude that, under Nevada's rules, Loeb would be
                required to mail copies of the summons and complaint to the Jiang parties
                before service by publication could be deemed complete. But because the
                Jiang parties live in China, doing so constitutes the transmittal of judicial
                documents for service abroad. As a result, the district court correctly
                determined that Loeb was required to comply with the terms of the Hague
                Convention to effectuate service of process on the Jiang parties. 7




                ...continued
                1007-08 (D. Minn. 2003) (holding that the Hague Convention applied
                because, while Minnesota law permitted a foreign corporation to be served
                with process through the secretary of state's office, the applicable statute
                also required the secretary of state to mail a copy of the summons to the
                foreign corporation before service was effectuated); Quinn v. Keinicke, 700
A.2d 147, 154 (Del. Super. Ct. 1996) (where Delaware's nonresident motor
                vehicle statute permitted service of process on the secretary of state, the
                Hague Convention was applicable because service was not complete under
                the statute until a copy of the summons was mailed to the foreign
                defendant).

                      7 The  Jiang parties also argue that service by publication alone is
                unconstitutional because it does not satisfy due process. In light of our
                conclusions herein, it is not necessary for us to reach this issue. See Miller
                v. Burk, 124 Nev. 579, 588-89, 188 P.3d 1112, 1118-19 (2008) (explaining
                that this court "will not decide constitutional questions unless necessary").

SUPREME COURT
        OF
     NEVADA

                                                      9
(0) 1947A
                                Accordingly, we deny the writ petition. 8



                                                                                  J.
                                                        Hardesty


                We concur:


                               (,14             , C. J.
                Picing



                Gibbons


                -   rink-L5k                       J.
                Parraguirre


                                                   J.



                                                   J.




                Saitta




                      8 In issuing this opinion, we make no comment on the effectiveness of
                service of process by publication on a party residing outside of the United
                States when that party's address is not known.

SUPREME COURT
        OF
     NEVADA
                                                          10
(0) 1947A